DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims priority to U.S provisional Patent Applications No.  62/610,747, filed on 12/27/2017, which is a continuation of PCT application No. PCT/US2018/067346, filed 12/21/2018, and is hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 08/18/2020 and 06/25/2020. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Abstract
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  
The abstract of the disclosure is objected to because:
The filed abstract document contains reference numbers referring to the drawing which should be removed. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
5.	Claims 1, 6-7, 12 are objected to because of the following informalities:   
In claim 1, it is not clear whether "the angle of the movement path [of the trailer]" is intended to refer to the direction of movement [of the trailer], or not.
Claim 6 is unclear whether "determining" the one or more tracking points on the trailer (based upon the absolute angle of the trailer) is intended to mean selecting which points to track, or not.	
Claim 7 is also unclear whether "drift" is intended to mean anything other than (relative) movement, within (image) data.
Claim 12 is unclear whether "estimated movement path" is intended to refer to a predictive estimate of the likely future evolution of the movement path based on the actual, determined (angle of the) movement path.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghneim et al. (US2017/0123431A1) (hereinafter Ghneim) in view of Hu (US2017/0177973A1) (hereinafter Hu).
	Regarding claim 1, Ghneim discloses a system (200) for determining an angle of a movement path of a trailer (205) attached to a vehicle (210) (e.g. see abstract, Figs. 1-2, paragraph 0003-0005, 0019: a trailer backup assist system), the system (200) comprising: 
	a camera (250) (e.g. see abstract, Fig. 1: a camera 46 captures images of a trailer connected to a vehicle; paragraphs 0022, 0023; also see Fig. 2, paragraphs 0027, 0028: camera 53); and 
	an electronic controller (260) communicatively coupled to the camera (250) and configured to receive first data from the camera (250) (e.g. see abstract, paragraphs 0003, 0004: a camera captures images of a trailer connected to a vehicle and a controller processes the captured data and track the target; Fig. 2, paragraphs 0019, 0020, 0025: the controller 28)
	receive second data from the camera (250) (e.g. see abstract, paragraphs 0003, 0004: a camera captures images of a trailer connected to a vehicle; Fig. 1, paragraphs 0022, 0023; also see Figs. 3-5, paragraphs 0025, 0026: captured images taken by camera 46), 
	estimate a change in the angle of the trailer (205) based on tracking one or more tracking points (215) on the trailer (205) received in the second data (e.g. Figs. 1, 3-4, paragraphs 0023-0025, 0064: track the points on the trailer 12 to determine the hitch angle between the vehicle and the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer in step 160), and 
	determine the angle of the movement path of the trailer (205) based upon the trailer angle and the change in the angle of the trailer (205) (e.g. see Figs. 1-2, paragraphs 0019, 0021: the backing path of the trailer 12; Figs. 9-10, paragraphs 0038-0040: a path of travel of the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer).
	Ghneim does not explicitly disclose the limitations determine an absolute angle of the trailer (205) based on matching one portion of an image received in the first data to a template.
	However, Hu discloses determine an absolute angle of the trailer (205) (e.g. see paragraphs 0037-0040: absolute (start) angle or zero hitch angle; also Figs. 9, 12, 17) based on matching one portion of an image received in the first data to a template (e.g. see abstract, paragraphs 0003-0005: the hitch angle is determined based on an angle at which the template image; Fig. 3, paragraphs 0035-0037: the template matching method; also see Figs. 9-10, paragraphs 0039-0041).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ghneim to add the teachings of Hu as above, in order to provide improved trailer backup assist systems employing hitch angle detection through image processing (see paragraph 0001: Hu).
	Regarding claim 2, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Ghneim discloses wherein the first data includes image data of a coupler (230) of the trailer (205) (e.g. see abstract, Fig. 1, paragraphs 0019-0021: vehicle 14 and trailer 12).
	Regarding claim 3, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Ghneim does not explicitly disclose wherein the electronic controller (260) is further configured to determine a start state of the vehicle.
	However, Hu discloses wherein the electronic controller (260) is further configured to determine a start state of the vehicle (210) (e.g. see paragraphs 0037-0040: absolute (start) angle or zero hitch angle; also Figs. 9, 12, 17: a start state of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ghneim to add the teachings of Hu as above, in order to provide improved trailer backup assist systems employing hitch angle detection through image processing (see paragraph 0001: Hu).
	Regarding claim 4, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Ghneim does not explicitly disclose wherein the electronic controller (260) is further configured to utilize a calibration step to set a zero angle condition.
	However, Hu discloses wherein the electronic controller (260) is further configured to utilize a calibration step to set a zero angle condition (e.g. see paragraphs 0037-0040: absolute (start) angle or zero hitch angle; also Figs. 9, 12, 17: setting zero angle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ghneim to add the teachings of Hu as above, in order to provide improved trailer backup assist systems employing hitch angle detection through image processing (see paragraph 0001: Hu).
	Regarding claim 5, Ghneim and Hu disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
	Ghneim does not explicitly disclose wherein the zero angle condition occurs when the angle between the trailer (205) and the vehicle (210) is zero.
	However, Hu discloses wherein the zero angle condition occurs when the angle between the trailer (205) and the vehicle (210) is zero (e.g. see paragraphs 0037-0040: absolute (start) angle or zero hitch angle; also Figs. 9, 12, 17: setting zero angle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ghneim to add the teachings of Hu as above, in order to provide improved trailer backup assist systems employing hitch angle detection through image processing (see paragraph 0001: Hu).
	Regarding claim 6, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Ghneim further discloses wherein the one or more tracking points (215) on the trailer (205) are determined e.g. Figs. 1, 3-4, paragraphs 0023-0025, 0064: track the points on the trailer 12 to determine the hitch angle between the vehicle and the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer in step 160).
	Ghneim does not explicitly disclose based upon the absolute angle of the trailer (205).
	However, Hu discloses based upon the absolute angle of the trailer (205) (e.g. see paragraphs 0037-0040: absolute (start) angle or zero hitch angle; also Figs. 9, 12, 17: setting zero angle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Ghneim to add the teachings of Hu as above, in order to provide improved trailer backup assist systems employing hitch angle detection through image processing (see paragraph 0001: Hu).
	Regarding claim 7, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) is further configured to determine a drift of the one or more tracking points (215) (e.g. Figs. 1, 3-4, paragraphs 0023-0025, 0064: track the points on the trailer 12 to determine the hitch angle between the vehicle and the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer in step 160).
	Regarding claim 8, Ghneim and Hu disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) determines the drift of the one or more tracking points (215) based upon a change in an angle of the one or more tracking points (215) and an expected movement of the trailer (205) (e.g. Figs. 1, 3-4, paragraphs 0023-0025, 0064: track the points on the trailer 12 to determine the hitch angle between the vehicle and the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer in step 160).
	Regarding claim 9, Ghneim and Hu disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) determines the drift of the one or more tracking points (215) by integrating a change in an angle of the one or more tracking points (215) and comparing the integrated change to the change in the angle of the trailer (205) (e.g. Figs. 1, 3-4, paragraphs 0023-0025, 0064: track the points on the trailer 12 to determine the hitch angle between the vehicle and the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer in step 160).
	Regarding claim 10, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) is further configured to output the determined angle of the movement path of the trailer (205) to a display (e.g. see abstract, paragraphs 0003, 0005: a display screen; Figs. 2-4, paragraphs 0023-0025: display 82).
	Regarding claim 11, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) is further configured to output the determined angle of the movement path to a remote location using a transceiver (e.g. see Fig. 2, paragraphs 0037, 0038: communicating via wireless communication).
	Regarding claim 12, Ghneim and Hu disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) is further configured to determine an estimated movement path based upon the determined angle of the movement path (e.g. see Figs. 1-2, paragraphs 0019, 0021: the backing path of the trailer 12; Figs. 9-10, paragraphs 0038-0040: a path of travel of the trailer; Fig. 5, paragraphs 0026, 0027: relate changes to an angular change of the points to obtain the hitch angle between the vehicle and the trailer).
	Regarding claim 13, Ghneim and Hu disclose all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Gheim discloses wherein the electronic controller (260) is further configured to output the estimated movement path to a display (e.g. see abstract, paragraphs 0003, 0005: a display screen; Figs. 2-4, paragraphs 0023-0025: display 82).
	Regarding claim 14, this claim is a method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486